Case 8:21-cv-00624-WFJ-AEP Document 62 Filed 05/13/21 Page 1 of 6 PageID 2166




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 GOSSAMER WING, LLC, AS TRUSTEE,

                       Plaintiff,
                                                     CASE NO. 8:21-CV-00624-WFJ-
 v.                                                             AEP

 THE BANK OF NEW YORK MELLON fka                       (formerly Palm Beach County
 THE BANK OF NEW YORK, as Trustee for                    Case No. 2020-CA-011308)
 the Certificateholders of CWABS, Inc., Asset-
 Backed Certificates, Series 2007-2,

                  Defendant.
 ______________________________________/


                   DEFENDANT’S REQUEST FOR JUDICIAL NOTICE

         Defendant, The Bank of New York Mellon as Trustee for CWABS, Inc., Asset-

Backed Certificates, Series 2007-2 (“Defendant”), pursuant to Fed. R. Evid. 201 and

other applicable law, requests that the Court take judicial notice of Exhibits 1-3,

contained herein, and states:

         1.     “The court may judicially notice a fact that is not subject to reasonable

dispute because it … (2) can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). “The court: (1) may

take judicial notice on its own; or (2) must take judicial notice if a party requests it and

the court is supplied with the necessary information.” Fed. R. Evid. 201(c). In

particular, “the district court [is] permitted to take judicial notice of documents filed

in other court cases.” Hayden v. Vance, 708 Fed. Appx. 976, 979 (11th Cir. 2017).

                                             1
QB\68349993.1
Case 8:21-cv-00624-WFJ-AEP Document 62 Filed 05/13/21 Page 2 of 6 PageID 2167




         2.     Defendant has already requested that this Court take judicial notice of

the public filings and information attached hereto and referenced herein. See Doc. 58.

But for the Court’s convenience, and to highlight a particular aspect of those court

filings, Defendant files this separate request and attaches Exhibits 1-3.

         3.     Plaintiff’s counsel, Lee Segal a/k/a Lior Segal (“Segal”), has filed

approximately thirty affidavits in these cases attesting that he personally mailed a

response to the rejection letters that he received in these cases from CT Corporation

System (“CT Corp”). The content of at least one such affidavit calls into question the

veracity of such affidavits and whether they were created after the fact to document an

event that did not occur.

         4.     On April 28, 2020, Segal filed a lawsuit on behalf of plaintiffs Kenneth

B. Kaye, Jr. and Kristine M. Kaye (the “Kayes”), against The Bank of New York

Mellon, as trustee (“BNYM”), in Pinellas County, Case No. 20-2097-CI (the

“20-2097-CI Pinellas County Case”). Attached hereto as Exhibit 1 is a copy of the

docket for the 20-2097-CI Pinellas County Case.

         5.     On August 24, 2020 (while the Pinellas County case was still being

litigated), Segal filed a second lawsuit on behalf of the Kayes against BNYM, based

on the same allegations, in Okeechobee County, Case No. 20-CA-148 (the

“20-CA-148 Okeechobee County Case”). Attached hereto as Exhibit 2 is a copy of

the docket for the 20-CA-148 Okeechobee County Case.




                                            2
QB\68349993.1
Case 8:21-cv-00624-WFJ-AEP Document 62 Filed 05/13/21 Page 3 of 6 PageID 2168




         6.     On March 22, 2021, Segal filed an Affidavit in the 20-2097-CI Pinellas

County Case, which is now Middle District of Florida Case No. 8:21-cv-00469 (the

“Segal Affidavit”). The Segal Affidavit is attached hereto as Exhibit 3. The Segal

Affidavit attests, under penalty of perjury, that the following facts are true and correct:

                3.     On or about May 7, 2020, I received a letter from CT
                Corporation (“CT”), dated April 30, 2020, a copy of which
                is attached to the Motion to Vacate filed by Defendant in
                this case.

                4.      On or about May 7, 2020, I prepared a responsive
                letter, a copy of which is attached hereto, and addressed it
                to CT with a copy to BONYM. My purpose in doing so was
                to ensure that CT and BONYM were aware of my clients’
                position, i.e. that service of process was properly obtained.

                5.     On or about May 7, 2020, I left this letter in the work
                room at my office, located at 18167 U.S. Highway 19
                North, Suite 100, in Clearwater, Florida. This is the type of
                thing that I do frequently. In fact, my firm’s routine business
                practice, whenever an attorney leaves a letter such as this in
                the work room, is for staff to mail that letter with the
                outgoing mail that same day.

Ex. 3.

         7.     Copied below is the heading and first paragraph of the letter attached to

the Segal Affidavit:




                                              3
QB\68349993.1
Case 8:21-cv-00624-WFJ-AEP Document 62 Filed 05/13/21 Page 4 of 6 PageID 2169




Ex. 3.

         8.     As Exhibit 3 makes clear, Segal’s letter to CT Corp is dated May 7, 2020,

and purportedly sent in response to a rejection letter dated April 30, 2020, which is

consistent with Mr. Segal’s affidavit. However, Segal’s letter also states that the letter

is in regards to “Pinellas County Case No. 2020-CA-148,” which would be impossible

because the 20-CA-148 Okeechobee County Case was not even filed until three and a

half months after Segal’s letter was purportedly sent.

         WHEREFORE, Defendant respectfully requests that the Court take judicial

notice of Exhibits 1-3, and for all such other and further relief as this Honorable Court

deems just and proper.




                                             4
QB\68349993.1
Case 8:21-cv-00624-WFJ-AEP Document 62 Filed 05/13/21 Page 5 of 6 PageID 2170




                         LOCAL RULE 3.01(g) CERTIFICATION

         Pursuant to L.R. 3.01(g), undersigned counsel certifies that Defendant has

conferred with Plaintiffs’ counsel, Lee Segal, by email and telephone, including by

telephone on March 3, 2021 and March 8, 2021, and the parties have agreed that this

Court should take judicial notice of all court filings and public records.

                                                QUARLES & BRADY LLP

                                                By: /s/ Joseph T. Kohn
                                                    Joseph T. Kohn
                                                    Florida Bar No. 113869
                                                    Benjamin B. Brown
                                                    Florida Bar No. 13290
                                                    1395 Panther Lane, Suite 300
                                                    Naples, FL 34109
                                                    239/659-5026 Telephone
                                                    239/213-5426 Facsimile
                                                    joseph.kohn@quarles.com
                                                    benjamin.brown@quarles.com
                                                    debra.topping@quarles.com
                                                    kerlyne.luc@quarles.com
                                                    DocketFL@quarles.com
                                                    Attorneys for Defendant



                           CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing was filed on May 13, 2021, using the

Court’s Florida E-filing Portal system and that a true and correct copy of the foregoing

was served on the following parties:

 Lee Segal, Esq.
 Segal & Schuh Law Group, P.L.
 18167 U.S. Hwy 19 N. Suite 100
 Clearwater, FL 33764
 lee@segalschuh.com
                                            5
QB\68349993.1
Case 8:21-cv-00624-WFJ-AEP Document 62 Filed 05/13/21 Page 6 of 6 PageID 2171




 marie@segalschuh.com
 Counsel for Plaintiff

                                          /s/ Joseph T. Kohn
                                          Joseph T. Kohn




                                      6
QB\68349993.1
